Madden, Judge,
dissenting:
I think the court’s decision is wrong for two reasons. The first is that the setting of the fire which caused the damage to the plaintiff’s property was a joint venture and not the act of the Government alone. By its contract the plaintiff agreed *757to burn such of the slash as the Forest Supervisor might require at such times and in such manner as the Forest Officer in charge should specify. This provision of the contract did not put the Government in the position of an insurer that the plaintiff would not, in carrying out its contract, burn some of its own property. The court holds that it was implied in the contract as a whole that the Government would not imprudently require the burning of the slash at a time when the burning would be dangerous, and that this implied condition of the contract was breached. I think that the answer to this contention is that the Government did not require or compel the setting of the fire which caused the damage.
The burning was done pursuant to a plan, made the previous year by agreement of the plaintiff and the Government men, for the burning of slash on 76 acres of Government land and 337 acres of private land which had been cut over by the plaintiff. As to three fourths of the area agreed to be burned, the plaintiff knew that the Government men, as such, had no authority whatever, either under the contract or otherwise. And it was pursuant to this agreed plan that the burning took place which caused the damage. The plaintiff, if it had been seriously unwilling to set the fire at the time and place it was set, would have had only to say to the Government men that the plaintiff’s agreement in the cutting contract to burn slash did not apply to most of the area proposed to be burned, and that the Government men were acting as intermeddlers, or in some capacity having no relation to the Government or the cutting contract, in their allegedly imprudent suggestion that the fire be set when it was set. A plan for the burning of the 76 acres of Government land alone would have been quite a different one, and might well have had entirely different consequences.
Apart from the question of lack of authority on the part of the agents of the Government, the evidence does not, in my opinion, come anywhere near showing such compulsion as would entitle one who set a fire to shift its harmful consequences to another. Donovan, the plaintiff’s logging manager agreed to the burning, if it was agreeable to .Wood, the plaintiff’s logging superintendent, who was inferior in *758authority to Donovan. Donovan’s qualification of his agreement was natural, since Wood was the one who would have to interrupt his production schedule and divert the men to look after the fire. Donovan was in the same area as Wood, and knew as much about what the weather was and had been as Wood did. Wood objected to the burning at Calawah, but not to that at Bear Creek, where the climatic conditions were the same. This fact supports the testimony of the Government witnesses that Wood’s objection was based upon the diversion of men from production, as well as dry weather. Wood wanted to telephone to Donovan to consult him about Calawah, but, though Donovan was only a short distance away, Wood did not, for reasons which he did not explain, do so. In the morning when the Government men came, Wood had no crew for the Calawah burning and there was a controversy. The Government men started to walk away, one of them saying that he was washing his hands of the burning for that season. Then Wood recalled him and furnished a partial crew and the fire was set. It would have been easy for Wood to have kept the fires from being set by merely doing nothing when the Government men were about to abandon the project. He was not coerced or directed to set the fires, and the plaintiff’s attempt to shift their unfortunate loss to the Government seems to me to have no basis in the contract. It was natural that the initiative for the burning should have come from the Government men. The plaintiff had cut the logs from the tract and marketed them. The cleaning up of the tract by the burning of the slash was a burdensome, unprofitable chore which the plaintiff had escaped in the previous year because of the wet weather. Since, then, the Government had to take the initiative to get the slash burned, if the plaintiff could put all the risks of the burning on the Government just by hanging back and expressing an unwillingness to burn, it could convert a sensible, rational contract into one which the Government could hardly afford to make. I think therefore that the burning, whether it was prudent or imprudent, was the act of both the plaintiff and the Government, and that the Government should not have to pay the plaintiff’s losses.
My second ground for thinking the court’s decision erro*759neous is that the damages sued for were not foreseeable consequences of the setting of the fires even assuming that their setting involved a breach of contract by the Government. The fire was set on September 11. It had burned continuously from that date until September 20, had crossed a wide area not intended to be burned, was some three miles nearer than had been intended to the plaintiff’s logs and machinery whose destruction is here sued for, but still had a mile wide stretch of green timber between it and the plaintiff’s logs and machinery. At that point it was thought by all parties to be under control. No rain had fallen in the intervening ten days.
On September 21, the plaintiff’s logging crews were put back to work cutting and piling logs at the place where the damage sued for ultimately took place. The plaintiff is, in effect, urging that it was foreseeable on September 11, when the fires were set, that they might damage the plaintiff’s piled logs and machinery. But the undisputed facts show that ten days later, with no rain in the meantime, after the fire had burned across several miles of intervening area not intended to be burned, the plaintiff still did not foresee any such consequence. If it had foreseen it, either on September 11th, or on any later day including September 21 when its property was destroyed, it would not have started on the morning of September 21 to cut and pile more logs for probable or even possible destruction. It would instead have been engaged in removing its machinery and logs from the area of danger.
The plaintiff’s case, then, is based upon hindsight, upon the testimony of experts who, looking at the ashes of the plaintiff’s property are able to tell us that it was imprudent to set a fire many miles away, many days earlier. If it was imprudent, in the sense of endangering the plaintiff’s property, the plaintiff’s experienced woodsmen did not know it, any more than the Government’s experienced forest officers knew it. For the plaintiff to argue that, on September 11, the harm was foreseeable, which the plaintiff’s men did not, ■on September 21, foresee, seems to me to be absurd. I think the plaintiff’s petition should be dismissed.
Judge Littleton has authorized me to say that he agrees with the views which I have expressed.